Citation Nr: 1132596	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-36 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for skin cancer as due to in-service exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran did not request a hearing before the Board.  

In the January 2005 VA rating decision from which this appeal arises, the RO also denied service connection posttraumatic stress disorder (PTSD).  In February 2005, the Veteran filed a Notice of Disagreement, expressing, in part, disagreement with the RO's denial of service connection for PTSD.  Subsequently, in a September 2007 rating decision, the RO granted service connection for PTSD.  As this represented a full grant of the Veteran's claim for service connection for PTSD, this issue is no longer in appellate status, and is not before the Board.

The issues of service connection for bilateral hearing loss and (reopened) service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not experience chronic skin cancer symptomatology during service.

2.  The Veteran did not experience skin cancer symptomatology within a year of service, or continuous skin cancer symptomatology after discharge from service.

3.  The Veteran's skin cancer symptomatology is not related to service.
4.  In a May 1972 decision, the RO denied service connection for a bilateral knee disorder; the Veteran did not appeal to the Board within the required time period.

5.  Evidence received since the May 1972 rating decision denying service connection for a knee disorder raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for skin cancer as due to herbicide exposure is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The May 1972 rating decision denying service connection for a knee disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

3.  Evidence received since the May 1972 rating decision denying service connection for a right knee disorder is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the determination below constitutes a grant of the application to reopen service connection for a right knee disorder, there is no reason to discuss the impact of the VCAA on that particular issue.  For the claim for service connection for skin cancer, the Board will proceed to review compliance with the VCAA.

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letters sent in July 2004 satisfied most of the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; and the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide.  The July 2004 VCAA letter did not provide the information regarding the assignment of ratings and effective dates required by Dingess; however, since this decision denies service connection, the Veteran is not prejudiced by the failure to provide him that further information.  That is, as the Board finds that service connection is not warranted for the claim for service connection at issue on this appeal, no rating or effective date will be assigned and any questions as to such an assignment are rendered moot.  Moreover, the RO provided the information required by Dingess in a subsequent March 2006 letter.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the private treatment records identified by the Veteran.  As to the duty to provide a medical opinion, the Board notes that the Veteran was not provided with a VA examination.  The symptoms of the Veteran's skin cancer did not appear until many years after service.  Most importantly, the Veteran essentially claims that the claimed disorder manifested due to exposure to herbicides, specifically Agent Orange, during service in Vietnam; however, as will be explained below, there is no presumption that herbicide exposure causes skin cancer, and the Veteran has not provided any evidence indicating that direct exposure to herbicides caused his skin cancer.  Moreover, although the Veteran's representative claims that the RO did not consider other potential theories of causation in their denial of the Veteran's claim, throughout the pendency of this appeal, the Veteran has not suggested any other potential cause for his current skin cancer other than herbicide exposure.  Under these circumstances, there is no duty to provide a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service personnel records indicate that the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange, an herbicide.  The following diseases are associated with herbicide exposure for purposes of presumption of service connection: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Regarding skin cancer, taking account of available evidence and analysis from the National Academy of Science (NAS), the Secretary has found that the credible evidence against an association between herbicide exposure and skin cancer outweighs the credible evidence for such an association, and he has determined that a positive association does not exist.  See 67 Fed. Reg. 42600, at 42606-42607 (2002). 

Where a veteran served 90 days or more during a period of war and carcinoma, cardiovascular disease and organic disease of the nervous system become manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis of Service Connection for Skin Cancer

The Veteran essentially contends that he developed skin cancer due to exposure to herbicides, specifically Agent Orange, during service.  In his January 2004 claim for benefits, the Veteran stated that he developed skin cancer in 2003, possibly due to Agent Orange.  In a July 2004 statement, the Veteran indicated that he was researching how exposure to Agent Orange in Vietnam could be linked to skin cancer.  In a November 2007 statement, the Veteran stated that he was still researching the potential links between skin cancer and exposure to herbicides in Vietnam.  Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for skin cancer.

The Board finds that the Veteran did not experience chronic skin cancer symptomatology during service.  The service treatment records contain no notation or diagnosis for skin cancer symptomatology.  In the Veteran's December 1971 service discharge medical examination report, the service examiner did not note any abnormalities of the skin or any other abnormality potentially related to skin cancer.  Moreover, the Veteran has made no contention that he experienced skin cancer symptomatology during service.  Therefore, the weight of the evidence demonstrates that the Veteran did not experience chronic skin cancer symptomatology during service.  

The Veteran did not experience continuous skin cancer symptomatology after discharge from service, including no skin cancer symptomatology within a year of service.  In his January 2004 claim for benefits, the Veteran stated that he was not diagnosed with skin cancer until 2003, which is over 30 years after service separation.  Reviewing the medical evidence, in a December 2002 private treatment record, a private examiner diagnosed the Veteran as having basal cell carcinoma on the deltoid and the left chest.  Considering this evidence, the Board finds that the Veteran did not experience skin cancer symptomatology within a year of service, or continuous skin cancer symptomatology after discharge from service.

Finally, the weight of the evidence demonstrates that the Veteran's skin cancer symptomatology is not related to service, to include exposure to herbicides.  The Veteran has offered no evidence indicating that his current skin cancer disorder is related to service, except to suggest that it might be related to exposure to Agent Orange.  As noted above, skin cancer is not a disorder which is presumed to have been caused by herbicide exposure under 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Moreover, the Secretary has found that the credible evidence against an association between herbicide exposure and skin cancer outweighs the credible evidence for such an association, and he has determined that a positive association does not exist.  See 67 Fed. Reg. 42600, at 42606-42607.  As for the Veteran's suggestions that the skin cancer could be related to Agent Orange, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  In this instance, the Veteran, as a lay person, does not have the expertise required to offer an opinion as to the etiology of his current skin cancer disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Also, he has not presented any medical evidence indicating a nexus between his current skin cancer disorder and service.  Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran's skin cancer was not caused by any incident in service, to include exposure to herbicides.  

As the preponderance of the evidence weighs against the Veteran's claim for service connection for skin cancer, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

New and Material Evidence Criteria

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim for service connection for a right knee disorder.

Reopening Service Connection for a Right Knee Disorder

In a May 1972 rating decision, the RO denied service connection for a claimed bilateral knee injury, finding that the evidence did not show that the Veteran had injured his knee during service.  Because the Veteran did not appeal this decision to the Board, it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Reviewing the evidence submitted prior to the May 1972 rating decision, the Veteran reported a bilateral knee injury during a parachute jump in either February or April 1971.  As the service treatment records contained no record of a knee injury, the RO denied the claim.  

Reviewing the evidence submitted since the May 1972 rating decision, in a January 2004 claim for benefits, the Veteran reported experiencing a right knee injury in service in 1970.   In a November 2004 VA treatment record, the Veteran reported experiencing an injury to his right knee during paratrooper training.  He indicated that he had to stop jogging in the 1990s due to sharp pain in the right knee.  He was concerned that the pain was related to the parachute accident and wondered if osteoarthritis had set in.  

The additional evidence also includes a January 2005 statement in which the Veteran indicated that he broke his leg during an in-service parachute jump, causing his right leg to be shorter than his left leg.  He wrote that, over the years, the cartilage in the right knee had worn, that he could no longer jog, and that it hurt to walk. 

Presuming the credibility of the new evidence, as must be done in reviewing new and material evidence, the Board finds that the Veteran has right knee symptomatology which his lay statements tend to relate to a bone break caused by an in-service 1970 parachute accident during training.  The Board notes that the Veteran's service personnel records indicate that the Veteran was awarded his parachutist certification in December 1970.  Therefore, the Board finds that the evidence received since the May 1972 rating decision regarding the Veteran's right knee disorder is new and material, as it relates to an unestablished fact of an in-service right knee injury that is necessary to substantiate the claim for service connection.  Specifically, a reported 1970 parachute accident during service indicates new symptomatology the Veteran indicates is related to the in-service injury, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and the claim for service connection for will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Service connection for skin cancer as due to exposure to in-service exposure to herbicides is denied.

New and material evidence having been received, the claim to reopen service connection for a right knee disorder is granted.



REMAND


The Board finds that additional development is warranted to address the merits of the Veteran's respective claims for service connection for bilateral hearing loss and a right knee disorder.  38 C.F.R. § 19.9 (2010).

Hearing Loss

The Veteran contends that he developed bilateral hearing loss as a result of exposure to weapon fire during service.  In a November 2007 statement, the Veteran stated that he lost his hearing due to exposure to rifle fire and rocket explosions during service in Vietnam.  The Veteran also indicated that, while training at rifle ranges, he did not wear any hearing protection.  He stated that his doctor told him that the hearing in his right ear was worse than in his left due to the position in which he held a rifle.  In his January 2004 claim for benefits, the Veteran indicated that he experienced hearing loss since 1970.  In an August 2000 private treatment record, a private examiner diagnosed bilateral hearing loss.  

The service treatment records indicate that Veteran's hearing was tested at discharge, and found to be within normal levels.  Yet, at the December 1971 service discharge medical examination, apparently only a whisper test was conducted.  

In a December 2004 VA audiology examination report, the VA examiner, having reviewed the record of evidence, diagnosed bilateral hearing loss.  In the conclusion, the VA examiner stated that the Veteran's bilateral hearing loss was not related to service.  In explaining this finding, the VA examiner stated that the December 1971 service discharge examination contained no evidence or complaint of hearing loss as hearing was within normal limits in both ears.  Also, the VA examiner noted that there were no records of diagnosis, complaint, or treatment for hearing loss in the intervening years.  

The December 2004 VA audiology examination report is not really helpful, as the VA examiner relies on the December 1971 whisper voice test as a primary factor in determining whether or not the Veteran's hearing loss is related to his military service.  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The December 2004 VA examiner also indicated that hearing loss was less likely related to service due, in large part, to the lack of treatment records indicating treatment for hearing loss until many years after service.  The Board notes that the Veteran has presented lay evidence indicating that his hearing loss disorder began during service.  Lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Therefore, the Board finds that another VA audiology examination is required to obtain an opinion based on a full and accurate history that includes the reported symptomatology of hearing loss, and not just treatment record evidence of hearing loss.  

Right Knee Disorder

Moreover, regarding the reopened claim for service connection for a right knee disorder, the Board finds that a remand is necessary to procure potentially outstanding service treatment records.  In the claim for benefits, the Veteran contended that he incurred an injury to his right knee in a parachute training accident in 1970.  The Board notes that, in his original December 1971 claim for service connection, the Veteran claimed that he incurred both knee and ankle injuries during parachute jumps in either February or April 1971, and that he was treated at Womack Army Hospital.  

The record indicates that the RO contacted Womack Army Hospital and the hospital responded, stating that they did not have any records from the Veteran from the reported dates of the accidents.  Yet, in an April 1971 service treatment record, currently of record, service examiners at Womack Army Hospital treated the Veteran for a forefoot sprain of the left ankle, requiring subsequent usage of crutches for assistance.  The Board notes that, as the Veteran experienced ankle treatment as originally claimed, peripherally this makes his current account appear more credible.  Moreover, as the record suggests that the Veteran was awarded parachutist status in 1970, and the Veteran currently believes that the injury occurred in that year, this suggests more records might be available at Womack Army Hospital.  In order to assist the Veteran with his claim, the Board finds that a reasonable attempt should be made to procure these records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b)(c) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(c) (2010).

Moreover, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's claimed right knee disorder.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2010).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the factor of association with service, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

Regarding service connection for a right knee disorder, as noted above, the Veteran claims that he currently experiences right knee pain symptomatology.  The Veteran has repeatedly insisted that the symptomatology resulted from a parachuting incident during service.  The Board notes parachute jumps often cause injuries to joints and ligaments, and the Board is remanding this claim, in part, to find potential medical evidence confirming the Veteran's claims.  As the Veteran has right knee pain symptomatology which he links to a parachute jump in service, the record contains sufficient evidence suggesting that a right knee disorder may be associated with active service so as to warrant a VA examination and medical opinion under the low threshold of McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make an request for complete copies of the Veteran's outstanding service treatment records.  The AMC/RO should make said request to the National Personnel Records Center (NPRC) and, if necessary, all other appropriate alternative sources, including from the Womack Army Hospital.  If no further records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the Veteran should be notified in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

2.  The AMC/RO should schedule the Veteran for a VA audiology examination for the purpose of determining the nature and etiology of any current hearing loss disorder.  

All indicated tests and studies should be performed.  In conjunction with the examination, the relevant evidence from the claims folder should be made available to the examiner.  During the interview process, the VA examiner should obtain from the Veteran an occupational history, to include job descriptions for any positions held prior to or following service.  The VA examiner is to obtain a history of any recreational noise trauma to which the Veteran may have been exposed, both before and after service, as well as any illnesses or prolonged use of medications that may have resulted in a hearing loss, to include any medications presently prescribed to the Veteran.

After the above is accomplished, the examiner is asked to offer the following opinion:

Is it as least as likely as not (50 percent or greater degree of probability) that any hearing loss disorder began during service or is otherwise etiologically linked to any in-service event, to include in-service noise exposure?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The VA examiner is requested to provide a rationale for any opinion provided.  If the VA examiner is unable to answer the question presented without resort to speculation, the examiner should so indicate, and should state the reason for an inability to provide the requested opinion.

3.  The Veteran should be scheduled for a VA medical examination, conducted by an appropriate VA examiner, for the purpose of determining the diagnosis, likely time of onset, and etiology of the Veteran's right knee disorder.  The VA examiner should be provided with the relevant evidence from the claims file.  An interview of the Veteran regarding the medical history, a medical examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner then should offer the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disorder had onset in service or was caused by any incident in service?  Please specifically discuss whether such current disability is consistent with the reports of knee injury in 1970 during parachuting.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The VA examiner is requested to provide a rationale for any opinion provided.  If the VA examiner is unable to answer the question presented without resort to speculation, the examiner should so indicate, and should state the reason for an inability to provide the requested opinion.

4.  The RO should review the evidence of record and re-adjudicate the Veteran's claims for service connection for bilateral hearing loss and a right knee disorder.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


